TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00302-CR
                                        NO. 03-08-00304-CR



                            Edgar Rodriguez Bustamante, Appellant

                                                   v.

                                   The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
                    NOS. D-1-DC-06-207167 & D-1-DC-07-205646
               HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



                             MEMORANDUM OPINION


                In April 2007, appellant was placed on community supervision after being convicted

on his plea of guilty to stalking. See Tex. Penal Code Ann. § 42.072 (West 2003). Five months

later, the State filed a motion to revoke alleging that appellant violated the conditions of supervision

by committing the offense of injury to a child. See id. § 22.04 (West Supp. 2008). Three months

after that, appellant was also indicted for intentionally and knowingly causing bodily injury to a

child, based on the same incident. The indictment and motion to revoke were tried together. A jury

convicted appellant of the new offense and the trial court revoked supervision. The court imposed

two six-year prison sentences, to be served concurrently.

                The complainant, a fifth grader, testified that on the day in question, she got off the

school bus and was walking home when a man in a car pulled up beside her and asked her if she

wanted to buy some bread. When the complainant ignored the man and continued to walk toward
her house, the man seized her arm and tried to pull her into the car. She identified appellant as the

man who pulled her arm. The complainant’s testimony was corroborated in whole or in part by other

children who witnessed the incident, by the complainant’s mother, and by mothers of the other

children. A sheriff’s deputy arrested appellant at the scene a short time after the incident.

               Appellant’s court-appointed attorney has filed a brief concluding that the appeals are

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the records demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137

(Tex. Crim. App. 1969). Appellant received a copy of counsel’s brief and was advised of his right

to examine the appellate records and to file a pro se brief. No pro se brief has been filed.

               We have reviewed the records and counsel’s brief and agree that the appeals are

frivolous and without merit. We find nothing in the records that might arguably support the appeals.

Counsel’s motion to withdraw is granted.

               The judgment of conviction and order revoking community supervision are affirmed.



                                              ___________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Affirmed

Filed: December 31, 2008

Do Not Publish

                                                  2